Citation Nr: 0826441	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  07-05 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for chronic post-traumatic stress disorder.  

2.  Entitlement to service connection for chronic tinnitus.  

3.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from October 1965 to October 
1969 and from December 1974 to November 1975.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which 
determined that new and material evidence had not been 
received to reopen the veteran's claim of entitlement to 
service connection for chronic post-traumatic stress disorder 
(PTSD) and denied service connection for both chronic 
tinnitus and chronic bilateral hearing loss disability.  In 
May 2008, the veteran was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  

The Board is required to consider the question of whether new 
and material evidence has been received to reopen the 
veteran's claim without regard to the RO's determination in 
order to establish the Board's jurisdiction to address the 
underlying claim and to adjudicate the claim on a de novo 
basis.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The issue of service connection for chronic bilateral hearing 
loss disability is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Department 
of Veterans Affairs (VA) will notify the veteran if further 
action is required on his part.  


FINDINGS OF FACT

1.  In December 2002, the RO denied service connection for 
chronic PTSD.  The veteran was informed in writing of the 
adverse decision and his appellate rights in December 2002.  
The veteran did not submit a notice of disagreement with the 
decision.  

2.  The documentation received since the December 2002 RO 
decision is new and material and raises a reasonable 
possibility of substantiating the veteran's claim of 
entitlement to service connection for chronic PTSD.  

3.  Chronic PTSD has been objective shown to have originated 
as the result of the veteran's Vietnam War-related 
experiences.  

4.  Chronic tinnitus has been shown to have had its onset 
during active service.  


CONCLUSIONS OF LAW

1.  The December 2002 RO decision denying service connection 
for chronic PTSD is final.  New and material evidence 
sufficient to reopen the veteran's claim of entitlement to 
service connection for chronic PTSD has been presented.  38 
U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 20.1103 
(2007 as amended).  

2.  Chronic PTSD was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.326(a), 
(2007 as amended).  

3.  Chronic tinnitus was incurred in wartime service.  38 
U.S.C.A. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303(d), 3.326(a) 
(2007 as amended).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the veteran's application to reopen his claim for 
service connection/ claim for service connection for chronic 
PTSD and his claim for service connection for chronic 
tinnitus, the Board observes that the RO issued VCAA notices 
to the veteran in March 2006 which informed him of the 
evidence generally needed to support an application to reopen 
a claim of service connection, a claim of entitlement to 
service connection, and the assignment of an evaluation and 
effective date for an initial award of service connection; 
what actions he needed to undertake; and how the VA would 
assist him in developing his claims.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran was afforded a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  The hearing transcript is of record.  There remains 
no issue as to the substantial completeness of the veteran's 
application to reopen and claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2007 as amended).  

In light of the favorable decisions below, any error by the 
VA in complying with the VCAA requirements is harmless.  Any 
duty imposed on the VA, including the duty to assist and to 
provide notification, has been met.  Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).


II.  Chronic PTSD

Generally, absent the filing of a notice of disagreement 
(NOD) within one year of the date of mailing of the 
notification of the initial review and determination of a 
veteran's claim and the subsequent filing of a timely 
substantive appeal, a rating determination is final and is 
not subject to revision upon the same factual basis except 
upon a finding of clear and unmistakable error.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.200, 
20.300, 20.1103 (2007).  

A.  Prior RO Decision

In December 2002, the RO denied service connection for 
chronic PTSD as the record contained no objective evidence of 
the claimed disorder.  The veteran was informed in writing of 
the adverse decision and his appellate rights in December 
2002.  The veteran did not submit a NOD with the decision.  

The evidence considered by the RO in formulating its decision 
may be briefly summarized.  The veteran's service medical 
records make no reference to chronic PTSD or other acquired 
psychiatric disorders.  The veteran's service personnel 
records reflect that he was a Marine Corps aviation hydraulic 
mechanic and served in the Republic of Vietnam.  In his 
August 2002 claim for service connection, the veteran 
advanced that he served with a Marine Corps helicopter 
squadron stationed in Danang, the Republic of Vietnam; 
participated in combat operations; and had many friends and 
members of his unit wounded and killed in combat.  

B.  New and Material Evidence

Title 38 of the Code of Federal Regulations (2007) states, in 
pertinent part, that:

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the December 2002 RO decision 
denying service connection for chronic PTSD consists of VA 
examination and clinical documentation; private clinical 
documentation; Marine Corps historical articles; the 
transcript of the May 2008 hearing before the undersigned 
Veterans Law Judge sitting at the RO; and written statements 
from the veteran.  VA psychiatric evaluations dated between 
October 2005 and April 2006 state that the veteran was 
diagnosed with chronic PTSD secondary to his Vietnam 
War-related experiences.  

The Board finds that the VA psychiatric evaluation constitute 
new and material evidence in that they are of such 
significance that they raise a reasonable possibility of 
substantiating the veteran's claim when considered with 
previous evidence of record.  As new and material evidence 
has been received, the veteran's claim of entitlement to 
service connection for chronic PTSD is reopened.  



C.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).  

Service connection for chronic PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2007).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 2002).  

As noted above, the veteran's service medical records make no 
reference to chronic PTSD.  The veteran's service personnel 
records reflect that he was a Marine Corps aviation hydraulic 
mechanic and served in the Republic of Vietnam.  In his 
August 2002 claim for service connection, the veteran 
advanced that he served with a Marine Corps helicopter 
squadron stationed in Danang, the Republic of Vietnam; 
participated in combat operations; and had many friends and 
members of his unit wounded and killed in combat.  
In an August 2002 written statement, the veteran clarified 
that he had served with two Marine Corps helicopter units in 
Phu Bai and Danang, Republic of Vietnam, during two tours.  
While a mechanic in an aviation hydraulic shop, the veteran 
flew as a member of helicopter air crews; made crash and 
emergency landings; received and returned enemy ground fire; 
saw many wounded individuals; transported dead bodies; and 
experienced the deaths of fellow squadron members.  He also 
came under enemy rocket and mortar fire while on the flight 
line.  

VA psychiatric evaluations dated in October 2005, January 
2006, and February 2006 diagnosed the veteran with chronic 
PTSD secondary to his Vietnam War-related experiences.  

In a February 2006 written statement, the veteran conveyed 
that one of his Vietnam War-related stressful experiences was 
"the loss of five good friends in my helicopter on a night 
medivac mission, shot down by our own artillery."  In his 
February 2006 claim, the veteran clarified that:

My military occupation specialty was that 
of aviation hydraulics specialist, flight 
status.  I worked on the aircraft for 
Marines who [were] killed and was good 
friends with them.  I think about them 
constantly.  I was on flight status and 
flew with them.  I flew everything from 
maintenance check flights to combat 
assaults to flare drops, and with command 
and control missions.  

One of these missions stands out more 
than the others, it was the mission where 
[W.G.] took my place on the flight, he 
needed flight hours for flight pay, and I 
let him take my place.  He did not return 
from that flight and was killed, we were 
the closest of friends.  The others 
Captain [A.D.], Lt. [W.R.], Cpl. [H.P.], 
HM3 (corpsman) [R.B.].  They all died on 
the night of September [redacted], 1966 when my 
helicopter blew up and burned after 
picking up wounded Marines.  
VA psychiatric evaluations dated in March 2006 and April 2006 
again diagnosed the veteran with chronic PTSD secondary to 
his Vietnam War-related experiences.  

At a September 2006 VA psychological examination for 
compensation purposes, the veteran was noted to have 
participated in combat.  The veteran was diagnosed with a 
not otherwise specified depressive disorder and alcohol 
dependency.  The VA psychologist commented that the veteran 
did not meet the diagnostic criteria for PTSD.  

At the May 2008 hearing on appeal, the veteran reiterated his 
previously reported Vietnam War-related stressful events.  He 
testified that he had been diagnosed with and treated for 
chronic PTSD by a VA psychiatrist.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran served two tours in the Republic of 
Vietnam including duty with a Marine Corps combat helicopter 
unit.  He has identified one of his psychosocial stressors as 
the combat loss of a helicopter and its entire crew on 
September [redacted], 1966.  He has also reported several attacks on 
his base while he was stationed in Da Nang.  The veteran's 
statements as to the combat loss of the helicopter are 
supported by Internet records associated with the Vietnam 
Veteran Memorial, and all of his stressors are supported by 
evidence and argument presented by his representative at his 
personal hearing.  The veteran has been repeatedly diagnosed 
with and treated for chronic PTSD secondary to his Vietnam 
War experiences by a VA psychiatrist.  While the report of 
the September 2006 VA psychological examination for 
compensation purposes concluded that the veteran did not meet 
the diagnostic criteria for PTSD, the Board finds that the 
multiple psychiatric diagnoses of PTSD places the medical 
evidence in equipoise.  Therefore, having resolved doubt in 
favor of the veteran, the Board finds that the veteran has 
PTSD related to his military service.  Consequently, the 
Board concludes that service connection is now warranted for 
chronic PTSD.  




III.  Chronic Tinnitus

The veteran's service medical records make no reference to 
tinnitus or ringing of the ears.  The veteran's service 
personnel records indicate that he served in the Republic of 
Vietnam as an aircraft hydraulic/pneumatic mechanic attached 
to a Marine Corps aviation unit.  

In his February 2006 claim for service connection, the 
veteran advanced that he initially experienced chronic 
ringing of the ears during an enemy rocket attack on the 
Danang, Republic of Vietnam, Air Base.  He reported that: he 
had served in the Republic of Vietnam as an aviation 
hydraulics specialist; flew in helicopters on "maintenance 
check flights to combat assaults to flare drops, and with 
command and control missions;" and the military facility at 
which he was stationed came under frequent rocket attacks.  

At a September 2006 VA examination for compensation purposes, 
the veteran complained of chronic tinnitus of "20+ yrs."  
He presented a history of inservice aircraft-related noise 
exposure without hearing protection and post-service metal 
fabrication and motorcycle-related noise exposure without 
hearing protection.  The veteran was diagnosed with chronic 
bilateral tinnitus.  The VA examiner opined that: 

I cannot assess the relationship between 
the tinnitus and the military noise 
exposure [without] resorting to mere 
speculation.  The reported date of onset 
of the tinnitus may coincide [with] the 
dates of military service, but the 
hearing was normal at discharge.  This 
tester would expect noise-induced 
tinnitus to be accompanied by 
noise-induced [hearing loss] but I am not 
sure if it is a prerequisite.  

At the May 2008 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the veteran testified that his 
initially experienced chronic ringing of the ears as the 
result of an enemy rocket attack on his base in the Republic 
of Vietnam.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran asserts on appeal that he initially manifested 
chronic ringing of the ears during active service as the 
result of an enemy rocket barrage.  The examiner at the 
September 2006 VA examination for compensation purposes was 
unable to advance an opinion as to the etiology of the 
veteran's chronic tinnitus.  However, he conceded that it may 
have arisen during active service.  

The veteran is competent to describe his experience of 
ringing in the ears in service and after service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002) (providing that 
ringing in the ears is capable of lay observation).  The 
Board has no basis to question the veteran's credibility.  
The veteran has described chronic ringing in his ears since 
active service.  Such ringing has been diagnosed as tinnitus 
by a competent health care provider.  Therefore, the Board 
finds that the evidence is at least in equipoise as to 
whether the veteran's current chronic tinnitus is 
etiologically related to active service.  Upon resolution of 
reasonable doubt in the veteran's favor, the Board concludes 
that service connection is warranted for chronic tinnitus.  
38 U.S.C.A. § 1154(b) (West 2002).  


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for chronic PTSD is granted.  

Service connection for chronic PTSD is granted.  

Service connection for chronic tinnitus is granted.  


REMAND

The veteran has testified on appeal that he initially 
experienced impaired hearing during combat in the Republic of 
Vietnam.  The report of the September 2006 VA examination for 
compensation purposes states that the veteran was diagnosed 
with bilateral sensorineural hearing loss disability for VA 
purposes.  The examiner neither noted the veteran's 
combat-related acoustical trauma nor commented on the 
etiological relationship, if any, between the veteran's 
sensorineural hearing loss disability and such acoustical 
trauma.  

As discussed above, the Board has found sufficient 
corroboration of the veteran's in-service stressors, and, in 
fact, the Board concludes that the veteran was in combat in 
Vietnam.  Therefore, the provisions of 38 U.S.C.A. § 1154 
(West 2002) are applicable to the veteran's claim, and his 
statements as to the events in service are presumed credible 
so far as they are consistent with the circumstances, 
conditions, or hardships of the veteran's service.  

The VA's duty to assist includes, in appropriate cases, the 
duty to conduct a thorough and contemporaneous medical 
examination which is accurate and fully descriptive.  Floyd 
v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. 
App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Therefore, the Board finds that further Ears, 
Nose, and Throat (ENT) evaluation is necessary that takes 
into account the complete nature of the veteran's service, 
and his reports as to any noise exposure and/or hearing loss 
symptoms he may have experienced at that time.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA ENT 
examination for compensation purposes to 
accurately determine the etiology of his 
bilateral chronic sensorineural hearing 
loss disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether is it more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
chronic bilateral sensorineural hearing 
loss disability had its onset during 
active service; is etiologically-related 
to his military duties as a helicopter 
mechanic and/or combat experiences; or 
otherwise originated during or is 
causally related to active service.  

Send the claims folder to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

2.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic bilateral sensorineural hearing 
loss disability with application of the 
provisions of 38 U.S.C.A. § 1154(b) (West 
2002).  If the benefit sought on appeal 
remains denied, the veteran should be 
issued a supplemental statement of the 
case (SSOC) and given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


